Citation Nr: 1525611	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 2004 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

3.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected DM-II.

4.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected diabetic peripheral neuropathy in each of the bilateral upper and bilateral lower extremities.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.

This matter comes before the Board of Veteran' Appeal (Board) on appeal of a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for DM-II with peripheral neuropathies of the bilateral upper and lower extremities and assigned an initial rating of 20 percent.  During the course of the appeal the RO granted separate service connection for the secondary diabetic peripheral neuropathies and assigned ratings of 10 percent for each of the four extremities.

Also on appeal is a June 2012 RO rating decision that denied service connection for peripheral vascular disease, found no CUE in a June 2004 rating decision and granted service connection for PTSD with an initial rating of 30 percent.

Finally, also on appeal is an August 2012 RO rating decision that in relevant part denied entitlement to TDIU.  


The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not identified any specific error of law or fact in the June 2004 rating decision as regards entitlement to service connection for PTSD that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.

2.  The Veteran is not shown to have peripheral vascular disease of the bilateral lower extremities.

3.   From June 5, 2009, the Veteran's DM-II disability has been manifested by requirement for oral hypoglycemics and restricted diet; he has not required insulin or regulation of activities.

4.  From December 9, 2010, the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  

5.  From June 5, 2009, the Veteran's diabetic peripheral neuropathy in the bilateral upper extremities has most closely approximated mild incomplete paralysis of the median nerve.

6.  From June 5, 2009, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities has most closely approximated mild incomplete paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.  The requirements to establish clear and unmistakable error in a June 2004 rating decision that denied entitlement to service connection for diabetes mellitus, Type II have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2003); 38 C.F.R. § 3.303 (2003). 

2.  The requirements to establish entitlement to service connection for peripheral vascular disease of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 

3.  The requirements to establish entitlement to an initial evaluation in excess of 20 percent for DM-II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).
 
4.  The requirements to establish entitlement to an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

5.  The requirements to establish entitlement to an initial evaluation in excess of 10 percent for diabetic peripheral neuropathy in each of the bilateral upper and bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8520 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The VCAA is not applicable to when issue is CUE.  See 38 C.F.R. § 20.1411 (c) and (d) (2014).  

The initial rating claims arise from an original grant of service connection.    In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on these issues has been satisfied.  
 
In regard to entitlement to service connection and entitlement to TDIU, the Veteran was provided with compliant notice by letters in January 2011 and February 2012.

Concerning the duty to assist, the appeal involving CUE is based upon evidence already contained in the claims file.  Otherwise, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records, including VA treatment records and private treatment records from Dr. Marshall.  The Veteran has been provided adequate VA medical examinations to address the complex medical issues raised in this appeal.  

Accordingly, the Board will address the merits of the Veteran's claims on appeal.

II.  Clear and Unmistakable Error (CUE)

Applicable Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2014).  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a) (2014).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell, 3 Vet. App. 310, 313-14.

Citing to multiple prior precedential opinions including Russell, as well as to the Federal Circuit's decision in Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), the Court recently reaffirmed that a "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."   Indeed, whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  The governing law requires that the error be "undebatable" and that the commission of the alleged error must have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet. App. 433, 442 (2014).  It is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it.  Evans v. McDonald, 27 Vet. App. 180, 187 (2014).  Therefore, a manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  King, 26 Vet. App. at 441.

Discussion

A June 2004 rating decision determined that service connection was not warranted for PTSD.  The Veteran was notified of the rating decision in a letter dated later that month.  He did not appeal or submit relevant evidence within one year of that letter.  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The June 2004 rating decision considered the Veteran's service treatment records (STRs) and service personnel records; these records reflect that the Veteran had served in the Republic of Vietnam but are silent in regard to participation in combat.  The rating decision also considered the Veteran's stressor statement, which generally asserted exposure to combat situations but did not provide a location or time period with sufficient specificity to have enabled the RO to pursue verification of the stressors through the Service Department.  Finally, the rating decision considered VA outpatient treatment records, one of which (dated in January 2004) noted a clinical impression of PTSD related to Vietnam experiences.

The Veteran asserts CUE in the June 2004 rating decision for the following reasons.  First, he asserts that the rating decision did not afford him the benefit of the doubt.  Second, he asserts that the rating decision overlooked material facts of record, citing the January 2004 diagnosis of PTSD.  Third, he asserts that the RO did not fully and sympathetically develop the claim to its optimum, citing Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004), apparently in that the RO had not submitted his stressors for verification.  Finally, he argues that service connection was granted in June 2012 for the same stressors that had been not accepted by the rating decision in June 2004.

Each specific theory underlying an attack on a final decision would necessarily constitute a separate claim.  Andre v. West, 14 Vet. App. 7, 10 (2000).   This is to say, the Board must specifically address every theory advanced by the claimant in attacking the final decision.

In regard to his contention that the rating decision in June 2004 had not afforded him the benefit of the doubt, the Veteran is essentially disagreeing with the way evidence was weighed.  While reasonable minds might disagree as to the outcome of the June 2004 rating decision, it is not absolutely certain that the claim must have been granted at the outset.  Any improperly weighing and evaluating of the evidence cannot rise to the stringent standard of CUE.  See King, 26 Vet. App. at 441; Fugo, 6 Vet. App. 43-44.  Also, failure to address a specific rule or regulatory provision (such as the benefit-of-the-doubt rule) results in harmless error unless the outcome would be manifestly different.  Fugo, 44.

In regard to his August 2012 contention that the rating decision overlooked material evidence in the form of the January 2004 diagnosis of PTSD, this item was specifically cited in the rating decision and thus demonstrably not "overlooked."  

In regard to his contention that the RO had not fully developed his claim, a breach of the duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  The Veteran cites Moody v. Principi in support of his argument, but in Moody the question was whether the claimant had previously submitted an informal claim for service connection that was not developed by the rating agency (thus, whether the prior decision was in fact final); the Moody decision does not suggest that a purported failure by the rating agency to assist in developing an accepted claim can constitute CUE.   

Next, in regard to the Veteran's assertion that the information before the RO in June 2004 was essentially the same as the information that was before the RO in June 2012, the grant of service connection in June 2012 was based on a rule change that came into effect in July 2010 that relaxes the evidentiary standard for establishing an in-service stressor that is related to fear of hostile military or terrorist activity.  Because this evidentiary standard was not in effect in June 2004, it could not have been considered at the time of the June 2004 decision and, correspondingly, cannot not provide the basis for finding CUE in that decision.  See Baldwin v. West, 13 Vet. App. 1 (1999).

In summary, the Veteran's allegations regarding CUE amount to a challenge to the weight assigned to the evidence of record at that time and/or a failure in the duty to assist.  Reasonable minds could find that given the law extant at the time and the evidence then of record, that the Veteran did not have a verified or verifiable service-related stressor on which a diagnosis of PTSD could be based.  Accordingly, the rating decision was not clearly and unmistakably erroneous, and the motion must be denied. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  

The "benefit of the doubt rule" is not applicable in CUE claims.  See 38 C.F.R. § 20.1411 (a) and (b) (2014).

III.  Entitlement to Service Connection - 
Peripheral Vascular Disease 

Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested   during service either has not been established or might reasonably be questioned.    38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Moreover, where a veteran served continuously for 90 days or more during a period   of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

In this case, the claim of service connection for peripheral vascular disease (PVD) must be denied as there is affirmative evidence showing the absence of this condition.  

The Veteran had a VA diabetes mellitus compensation and pension (C&P) examination in October 2009 in which he denied history of peripheral vascular disease.
First, the Veteran denied having PVD in February 2011, and although that examination documented diminished pulses in the bilateral lower extremities the examiner did not diagnose current PVD or any other vascular disorder.  Further, the Veteran's pulses were normal during subsequent examination in August 2012.  The Board concludes the Veteran is not shown to generally have chronic peripheral vascular symptoms in the lower extremities and is specifically not shown to have diagnosed PVD.  The Board notes that these examinations, which were the type regularly conducted for this purpose, were intended to document all abnormalities extant.  As such, the absence of a diagnosis is affirmative evidence that the Veteran does not have a diagnosis of PVD.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The Board is aware that a February 2011 VA examination request asked the examiner to "[p]lease provide an opinion as to whether it is as likely as not the Veteran's peripheral vascular disease of the right and left lower extremities is due to the Veteran's diabetes mellitus."  This could be consistent with a typographical error because the examiner went on to give an opinion for peripheral neuropathy disease instead of PVD.  Even if it was not a typographical error, the fact that the VA examiner gave an opinion for peripheral neuropathy disease, instead of PVD, reinforces the conclusion that PVD was found to be absent.  Stated differently, the VA examiner could not give an opinion regarding PVD, because he did not found PVD present; instead the VA examiner gave an opinion regarding peripheral neuropathy disease, because that was the disease the examiner found present.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Acevedo v. Shinseki, 25 Vet. App. 286 , 293-94 (2012).  

Overall, the medical evidence tends to provide an affirmative evidentiary basis establishing that the Veteran has not been diagnosed with PVD.  

In his December 2010 claim, the Veteran wrote that his "legs ache all the time and his feet feel cold all of the time as well," and he was "on Plavix for several years for decreased circulation."  The Board notes that the record appears to be complete in all relevant respects, but does not show a prescription for Plavix.  In fact, a screening a VA in February 2010 specifically notes that he was not on Plavix.  Even assuming the accuracy and reliability of his statement, the Veteran has not demonstrated the background, education or experience needed to enable him to diagnose medical conditions.  Otherwise, PVD is not a medical condition that can be considered of the type for which lay evidence is competent to diagnosis.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  Therefore, the similarities between his symptoms and those of PVD may be relevant to an expert considering potential etiologies of his symptoms.  

In fact, the Board notes that the Veteran has been diagnosed with hypertension (for which he is now service-connected).  Various medical records, such as a September 2011 VA consultation, refer to this condition as "vascular hypertension."  An October 2009 VA examination similarly notes "[v]ascular, is positive for hypertension for the past 10 years."  The conspicuously overlapping terminology can quite reasonably be confused (and it is quite true that the Veteran has a vascular condition in the lower extremities involving hypertension).  However, this confusion is a further indication that the condition is not within the competence of a lay person to diagnosis.  

Otherwise, the lay observation of his symptomatology alone is not competent evidence of a PVD diagnosis.  This is especially important where, as here, the medical experts affirmatively reviewed his symptomatology, but established the absence of PVD in his case.  Accordingly, the Veteran's statement indicating that he has PVD is not competent evidence which tending to establish a diagnosis of that condition.  See Fountain, 27 Vet. App. at 274-75; see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (the competence of lay testimony depends on the nature of the condition); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, in the absence of competent diagnosis of PVD, the evidence is not in equipoise on all material elements of the claim, and his appeal must be denied.  In arriving at the conclusion above the Board has resolved all reasonable doubt in the Veteran's favor where possible.  As the preponderance of the evidence is against the claim that doctrine does not apply.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

III.  Evaluation of Service-Connected Disabilities

Generally Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Schedular Evaluation of DM-II

The Veteran's DM-II disability is rated under the criteria of 38 C.F.R. § 4.119 (endocrine system), Diagnostic Code (DC) 7913 (diabetes mellitus).  The rating criteria are as follows.  

Rating Schedule

A rating of 10 percent is assigned for DM manageable by restricted diet only.  A rating of 20 percent is assigned for DM requiring insulin and restricted diet; or, oral hypoglycemic and restricted diet.  A rating of 40 percent is assigned for DM requiring insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  A rating of 60 percent is assigned for DM requiring insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for DM requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to the DC states to evaluate compensable complications of DM separately  unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process.  Note (2) states the when DM has been conclusively diagnosed do not request a glucose tolerance test solely for rating purposes.

"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous activities, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating-regulation of activities.").  Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id.  at 366-67.

The plain language of DC 7913, where reciting the criterion "[r]equiring insulin" for each of the 20 percent and 40 percent ratings, clearly requires that the veteran is administered insulin.  The code does not authorize a 40 percent rating premised on the administration of another medical compound or pharmaceutical agent than the substance insulin.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

Discussion

The period under review begins June 5, 2009, the date service connection became effective for this disability.

His private doctor, Dr. Marshall, filled out a VA Physician's Statement in May 2009, and affirmatively marked that the Veteran's disability "requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet."  For clarification, he handwrote at the bottom of this form that "This [V]eteran is diabetic and is controlled on diet and oral hypoglycemic agents."  

The Veteran had a VA DM examination in October 2009 in which he reported having been diagnosed with diabetes in 2009.  At the time he was having symptoms including vision loss, fatigue, leg pain, weakness and polyuria.  He was now on oral medications and controlled diet; he stated he had never taken insulin.  The Veteran denied having ever been hospitalized for DM and denied history of ketoacidosis or severe hypoglycemic reaction.  The Veteran stated he saw his provider about twice per year.  The Veteran reported continued symptoms of impaired vision, fatigability and dysuria.  He complained of loss of activity due to feeling fatigued all the time and stated he had aches and pains resulting in loss of previously  normal activities.  He reported he was currently working as a television technician and denied any significant loss of work due to his DM.  The examiner performed a physical examination and noted observations in detail; diagnosis in relevant part was DM-II with good control.

A VA primary care clinic (PCC) treatment note in January 2010 shows current non-insulin dependent DM (NIDDM).  VA diabetic retinal screen in January 2010 was negative.

The Veteran presented to the VA primary care clinic in October 2010 for follow-up of medical problems including DM.  His doctor documented that the Veteran's DM was "pretty well-controlled with" metformin.  

The Veteran had a VA compensation and pension (C&P) medical examination in February 2011 in which he reported that his diagnosed DM was being treated with oral medications; he denied episodes of hypoglycemic reactions or ketoacidosis and denied being on a restricted diet or having been told to restrict strenuous activities.  The Veteran also denied history of any diabetic complications including peripheral vascular disease of the lower extremities, diabetic nephropathy, skin disorders, gastrointestinal disorders or genitourinary disorder.  The examiner noted there was no history of DM-related hospitalization or surgery.  The Veteran did complain of intermittent blurred vision, decreased visual acuity dizzy spells, malaise, night sweats, fatigability, increased urination, insomnia and bilateral leg pain.  Eye examination was grossly normal; genitourinary and gastrointestinal review of symptoms (ROS) showed no abnormality and the corresponding clinical examinations were normal.  The examiner stated the Veteran had potential complications of DM including cardiovascular disease and neurologic disease but was not shown to have visual impairment, kidney disease, amputation or "other" DM-related conditions.  The occupational impairment associated with DM was to cause memory loss, lack of stamina and weakness or fatigue; the condition caused no impairment of activities of daily living (ADLs).   

The Veteran presented to the VA community-based outpatient clinic (CBOC) in September 2012 reporting his blood sugars were under good control.  He denied muscle or joint pain, headaches, dizziness, weakness or dysuria.

The Veteran presented to the VA community-based outpatient clinic (CBOC) in September 2013 complaining of increased blood sugar, based on his own measurement.  He admitted being non-compliant in his diet.  He denied diabetic retinopathy (reporting he had recently had an eye examination in which no diabetic retinopathy was shown).  He also denied muscle or joint pain, headaches, dizziness, weakness or dysuria.  The Veteran was urged to adhere to his diet; insulin was not prescribed.

Review of the evidence above establishes that the Veteran's DM-II is managed by oral hypoglycemic medications and by restricted diet.  He has been prescribed metformin, but not insulin.   He is shown to require regulation of activities, both which are elements required to show entitlement to a rating higher than the currently-assigned 20 percent.  See Middleton, 727 F.3d at 1178.  

The Veteran's diabetes-related secondary conditions of hypertensive heart disease and peripheral neuropathy are separately compensated.  His hypertension is not within the scope of this appeal, because he did not appeal the initial rating assigned for that disability, and his peripheral neuropathy is separately addressed herein below.  Otherwise, the evidence affirmatively establishes the absence of any further diabetic complications for which separate compensation could be considered.  His private doctor specifically marked in the May 2009 Physician's Statement that the Veteran's "currently has no complications that are direct due to diabetes mellitus." (Emphasis in original.)  The February 2011 VA examination likewise affirmatively establishes the absence of visual impairment, kidney disease, amputation, and "'Other' Diabetic Conditions."  

Because the Veteran is not administered insulin and is not under regulation of activities, without separately compensable complications, the record does not establish the evidentiary foundation required for assigning a rating higher than 20 percent for DM-II even after resolving all reasonable doubt in the Veteran's favor.  Accordingly, the appeal must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.
 
B.  Schedular Evaluation of PTSD

Rating Schedule

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2014).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014). 

PTSD and major depressive disorder (MDD) are rated under the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 (2014).  In relevant part, the rating criteria are as follows.  

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.
The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  

Discussion

The period under review begins December 9, 2010, the date service connection became effective for this disability.

The Veteran had a VA PTSD C&P examination in February 2011, performed by a psychologist.  The Veteran reported having been treated by a private physician for depression during the period 2005-2007; he was not currently receiving treatment for a mental disorder and denied any history of hospitalization of a mental disorder.  The Veteran endorsed symptoms of sleep impairment (three hours of sleep per night, nightmares and night sweats).  The Veteran endorsed panic attacks but frequency and severity are not recorded.  He denied suicidal or homicidal thoughts and denied episodes of violence.  He reported PTSD symptoms associated with persistent re-experiencing of traumatic events (intrusive recollections), persistent avoidance of stimuli (reduced interest in activities, estrangement, isolation) and persistent symptoms of increased arousal (sleep impairment, hyperstartle, difficulty concentrating).

Mental status evaluation (MSE) noted the Veteran to be clean and neatly groomed.  Speech and psychomotor activity was unremarkable.  Mood was good and affect was normal.  The Veteran was oriented times three and attention was intact.  Thought process and content was unremarkable.  There were no delusions.  Judgment and insight were unimpaired.  There were no obsessive or ritualistic behaviors observed.  Impulse control was good. Memory was normal and the Veteran was able to maintain minimum personal hygiene.  There was no impairment of ADLs.

The examiner stated the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning to a "severe" degree.  However, the examiner assigned a GAF of 53 and stated that the Veteran's symptoms were transient and mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.   

At VA in March 2011 and May 2011, his PTSD symptoms were noted to be "stable without meds."  In May 2011, he was having "trouble sleeping at night," and wanted to "try something," so he was given medication.   

On review of the evidence above, the Board finds that in terms of overall functional capacity the Veteran's PTSD most closely approximates the current 30 percent level involving occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  He experienced ongoing depressed mood, anxiety and sleep impairment, which are symptoms are specifically enumerated as the type consistent with a 30 percent rating.  See 38 C.F.R. § 4.130. The severity, frequency, and duration are not shown to be consistent with a higher-level of disability.  To the contrary, the February 2011 VA examiner specifically found that the Veteran's was most consistent with a functional capacity at a lower disability level.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. 436.  

The February 2011 VA examiner noted a history of "night fights," but no episodes of violence.  The examiner noted that his sleep disorder interfered with his marital function before his divorce.  The Veteran expressly attributed his occupational impairment to his diabetic condition with no effect from PTSD.  

The Board has also considered the GAF assigned by the VA examiner.  A GAF between 51 and 60 is reflective of "moderate" disability, which could be indicative of a higher level of disability.  However, as a more general matter, it must emphasized that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  See 79 Fed. Reg. 45093.  Because the American Psychiatric Association has stopped using GAF scores because they lacked validity, the Board finds that the GAF scores are nondeterminative here, and cannot alone justify the award or denial of a higher rating.

Because the evidence establishes a disability picture most consistent with the current 30 percent disability level, the Board finds the next higher disability rating, 50 percent for PTSD, cannot be assigned.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

C.  Schedular Evaluation for Peripheral Neuropathy of the 
Bilateral Upper and Lower Extremities

Rating Schedule

The Veteran's neuropathy of the upper extremities has been rated under the provisions of 38 C.F.R. § 4.124a, DC 8515 (paralysis of the median nerve).  The rating criteria are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis of either extremity (major or minor).  A rating of 20 percent is assigned for moderate incomplete paralysis of the minor extremity.  A rating of 30 percent is assigned for moderate incomplete paralysis of the major extremity.  A rating of 40 percent is assigned for severe incomplete paralysis of the minor extremity.  A rating of 50 percent is assigned for severe incomplete paralysis of the major extremity.  A rating of 60 percent is assigned for complete paralysis of the minor extremity.  A rating of 70 percent is assigned for complete paralysis of the major extremity.  "Complete paralysis" is defined as paralysis when the hand is inclined to the ulnar side, index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of  thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

The Veteran's peripheral neuropathy of the lower extremities has been rated under the provisions of DC 8520 (paralysis of the sciatic nerve).  The rating criteria are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 40 percent is assigned for moderately severe incomplete paralysis.  A rating of 60 percent is assigned for severe incomplete paralysis with marked muscular atrophy.  A rating of 80 percent is assigned for complete paralysis.  "Complete paralysis" is defined as paralysis when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of loss of impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  The ratings for the peripheral nerves are unilateral; when bilateral, combine with application of the bilateral factor.  
      
Discussion

The period under review begins June 5, 2009, the date service connection became effective for this disability.

The Veteran had a VA DM examination in October 2009 in which he reported burning pain on the bottoms of his feet and to a lesser extent in the palms of his hands.  Monofilament testing was abnormal in the plantar surfaces of both feet and the palmar surfaces of both hands extending to the palmar finger surfaces.  However, motor examination was grossly normal.  The clinical diagnosis was early diabetic neuropathy of the plantar and palmar surfaces of the bilateral feet and hands.

A VA PCC treatment note in January 2010 states there were no focal signs on neurological examination; examination of the extremities showed no peripheral cyanosis, clubbing or edema.

The Veteran had a colonoscopy at VA in February 2010; during pre-surgery review of symptoms (ROS) he denied weakness or paresthesias.

The Veteran had a VA podiatry consult in February 2010 in which he complained of sharp pain in the soles of both feet, right worse than left.  The podiatrist noted the Veteran to be diabetic but associated the Veteran's symptoms with moderate-to-severe hallux abducto valgus (HAV)/bunion (bilateral) and metatarsalgia (right foot); there is no indication that the Veteran's symptoms were due to diabetic neuropathy of the feet.

The Veteran presented to the VA PCC in October 2010 for follow-up of medical problems including DM.  During ROS he denied weakness or paresthesias.  Clinical examination showed no edema in the extremities and neurological evaluation was grossly normal.  Diabetic foot examination was performed and was normal for visual examination and for sensory examination with monofilament.   

The Veteran had a VA C&P medical examination in February 2011 in which he complained of bilateral leg pain, right greater than left.  Examination showed the Veteran to have normal gait.  Neurological examination showed normal reflexes (2+) in all four extremities.  Sensory examination was normal in the upper extremities but showed diminished sensation to pinprick and light touch in the lower extremities (medial plantar and tibial).  Motor strength was 5/5 throughout, with normal muscle tone and no atrophy.  The examiner diagnosed peripheral neuropathy and stated that the onset of the condition was related to the onset of DM.  The occupational impairment associated with peripheral neuropathy of the lower extremities was to cause difficulty with climbing and with controlling machinery with the lower extremities; occupational impairment associated with the upper extremities was to cause decreased manual dexterity and problems with lifting and carrying.  The condition caused no impairment of ADLs.  The examiner stated the Veteran would be able to function in a sedentary occupation but could not have a position that required him to operate machinery with his feet or to climb.     

On review of the evidence above the Board finds that higher ratings cannot be assigned for the Veteran's peripheral neuropathies.  The Veteran's neuropathies are wholly sensory, manifested by subjective report only for the upper extremities (sensory examination having been normal) and verified by sensory examination in the lower extremities (reduced response to pinprick and light touch) but without any resulting impairment of gait.  Further, the Veteran's muscle strength is show to be normal in all extremities.  Given the absence of clinical evidence showing any sensory or strength impairment in the upper extremities, and sensory impairment only in the lower extremities, the Board cannot assign a rating higher than 10 percent.

The VA examiner in February 2011 referred to functional impairment related to manual dexterity (upper extremities) and to lifting/carrying (lower extremities).  These observations appear to be based on the Veteran's account of his symptomatology.  While the Veteran's account is probative, the symptoms described by the Veteran do not indicate a higher level of disability.

Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

D.  Other Rating Considerations

The Board has also considered whether the Veteran's service-connected disabilities, individually or in the aggregate, present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the schedular rating criteria for DM, disorders of the peripheral nerves and mental disorders reasonably describe the Veteran's disability level and symptomatology.  The Veteran has described, for instance at the February 2011 VA examination, experiencing intermittent blurred vision and dizzy spells associated with his DM.  The applicable diagnostic codes provide disability ratings based on the comprehensive and cumulative impact of all symptomatology associated with those conditions.  See 38 C.F.R. §§ 4.119, 4.124a, 4.130.  Therefore, the schedular disability ratings assigned necessarily contemplate all associated symptomatology.  Because the rating schedule reasonable contemplates the Veteran's disability picture, and the assigned schedular evaluations are is accordingly adequate.    See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

There is also no indication of a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is, therefore, no basis for the gap-filling function of § 3.321 to achieve.  

Finally, the Board recognizes that the issue of entitlement to a TDIU is being remanded.  That issue is being remanded for the sole purpose of gathering evidence regarding the Veteran's earned income since September 2010.  Such evidence does not pertain to whether the functional impairments of the Veteran's effect his employability.  Therefore, these matters are not intertwined. Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Johnson v. Shinseki, 26 Vet. App. 237, 247-48 (2013), reversed, on other grounds, 762 F.3d 1362 (Fed. Cir. 2014).  

Consequently, referral for extraschedular consideration is not warranted on an individual or aggregate basis for any service-connected disability. 


ORDER

The motion to establish clear and unmistakable error in the June 2004 rating decision that denied service connection for PTSD is denied. 

Service connection for peripheral vascular disease of the bilateral lower extremities is denied.

An initial evaluation in excess of 20 percent for DM-II is denied.

An initial evaluation in excess of 30 percent for the PTSD is denied.

An initial evaluation in excess of 10 percent for diabetic peripheral neuropathy in each of the bilateral upper and bilateral lower extremities is denied.


REMAND

The Veteran seeks a TDIU. He submitted a VA Form 21-8940 in January 2011, in which he wrote that he last worked full-time in September 2010, which is the same time he became too disabled to work.  He wrote that he was not able to work due to the service-connected DM-II and associated peripheral neuropathy of all extremities.  However, he reported during a VA heart VA examination in August 2012 that he was currently working in a "very physical job."  The Veteran responded in a September 2012 statement that he was actually working only part-time.

This evidence presents a conflicting account regarding the Veteran's work history since September 2010.  The determinative question is whether he was earning or capable of earning income in excess of the amount established by the U.S. Department of Commerce, Bureau of the Census, at the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).  Because the Veteran indicated in August 2012 that he was working, but clarified in September 2012 that he was working only part-time, it remains unclear whether this part-time work provided an income in excess of the poverty threshold.  If it did not, a TDIU is not precluded.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a an updated VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran should be asked to provide information regarding all employment, whether full-time or part-time, since September 2010.  

2.  After completing the action set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1 above, to include verifying the Veteran's earned income since September 2010, if indicated.  

The matter should then be referred for extraschedular consideration during any time period(s) when the schedular criteria of 38 C.F.R. § 4.16(a) were not met, but where he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

Then, readjudicate the remanded issue with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


